Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00013-CV

                                           Judy FREEMAN,
                                               Appellant

                                                    v.

Kundu JOHNSON, individually and as Independent Administrator of the Estate of James Phillip
                                 Johnson, deceased,
                                      Appellee

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-CI-13953
                          Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: July 21, 2021

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties

regarding the assessment of costs, we order all costs assessed against appellant. See TEX. R. APP.

P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                     PER CURIAM